Order filed November 5, 2018




                                          In The

                       Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-16-00856-CV
                                       ____________

  IN THE MATTER OF THE MARRIAGE OF VERONICA MBOMETTE
       UDOBONG AND MBOMETTE ASUQUO UDOBONG, Appellant


                      On Appeal from the 308th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2006-45639

                                       ORDER

        The clerk’s record was filed December 22, 2016. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Final Decree of Divorce signed on April 9,
2010.

        The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before November 12, 2018, containing Final Decree of Divorce
signed on April 9, 2010.

        If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM